The Attorney General of Texas
                                               September     13,   1979
MAAK WHITE
Attorney General


                   Honorable James M. Windham                      Opinion No. MhV57
                   Chairman
                   Texas Board of Corrections                      Re:    Construction   of   a new prison.
                   Livingston, Texas 77381

                   Dear ~Mr.Windham:

                        You have asked:

                                L       Is the Department of Corrections authorized to
                                        acquire acreage for a.prison site upon which to
                                        construct a prison unit solely. with the
                                        appropriationfor prison construction?

                                2.      If so, is there any restriction with respect to
                                        the location of such acreage?

                        .The. major portions of the appropriations act which are relevant to
                   your mqnry    are:

                                DEPARTMENTOF CORREC’IICNS

                                                                                Par the Year
                                                                                Ending
                                                                                August 31,198O

                                8.      BtdldingProgram:
                                             Beto Unit Construction             $ 13~50,000
                                        t    Proposed New Unit                    20,187,OOO
                                        C.   CeB Block Additions at six
                                               UllitS                              13,280,500

                                        ....

                                      Any unexpendedbalances as of August 31,1979,
                                for the Department of Corrections in the general
                                appropriations made and/or reappropriated by the
                                Sixty-fifth Legislature, Regular Session (House Bi




                                                        p.   180
Honorable James M. Windham -        Page Two    (Hw-57 1



           No. 510) for Building Appropriations, (including funds from Mineral
           Lease Fund No. 2721, are hereby reappropriated to the Department
           of Corrections for the same purpose for the biennium beginning
           September 1,1979, provided, however, that such reappropriated
           funds shall not be expended without the approval of the Board of
           Corrections; provided, also, that copies of such approvals shalI be
           filed with the governor and the Legislative Budget Board.

                 . . . .

                 The Department of Corrections is authorized to acquire from
           the proceeds of the sale of properties, and/or the exchange of
           properties, and/or from the appropriation for prison construction,
            acreage for a prison site upon which to construct a prison unit. The
           acreage for a prison site shall be acquired only when authorized by
           the Approval Board consisting of the Governor, the Commissioner
           of the General Land Office, and the Chairman of the Board of
           Corrections.

      The question arises because of a rider in the preceding appropriations act which
covered the period between September 1,1977, and August 31, 1979. That rider required
that Iand for a new prison was to be acquired from the proceeds of the sale of the Blue
Ridge Farm. The use of those funds, however, was limited by statute to the purchase of
land within a 75-mile radius of Huntsville. In light of these provisions Attorney General
OpinionII-R58 0978) concluded that any acreage purchased would have to comply with the
statutory requirement and be located within 75 miles of Huntsville.

      That rider, however, does not appear in the current appropriations act Neither the
reference to the Approval Board nor any other portion of the current appropriations
provisions are tied to the 1955 statute authorizing the sale of the Blue Ridge Farm. Acts
1955, 54th Leg., ch 457, at Il78. In fact, the second rider reproduced above specifically
indicates that the department is authorized to finance the acquisition of property from
any one of three alternative sources. Thus, the department is specifically authorized to
utilize the appropriationfor prison construction rather than the proceeds from the sale of
the Blue Ridge Farm as the exclusive source of funds for the acquisition of a site for a
new prison. The current appropriationsact contains no geographic limitation on the use of
the appropriationfor prison construction.

                                     SUMMARY

           The Department of Corrections may purchase a site for a new
           prison solely flom the appropriation for prison construction. Those
           funds sre not burdened with geographic limitations




                                         -   MARK WHITE
                                             Attorney General of Texas


                                        P.   181
Honorable James M. Windham -      Page Three      (NW-57)



JOHN W. FAINTER, JR.
Fiat Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by C. Robert Heath
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Rick Gilpin
William G Reid
Bruce Y oungblood




                                       P.   182